COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Bumgardner
Argued at Salem, Virginia


WILLIAM LEE RHODES
                                           MEMORANDUM OPINION * BY
v.   Record No. 0301-01-3                   JUDGE LARRY G. ELDER
                                              DECEMBER 4, 2001
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                   George E. Honts, III, Judge

          H. David Natkin for appellant.

          Linwood T. Wells, Jr., Assistant Attorney
          General (Randolph A. Beales, Attorney
          General, on brief), for appellee.


     William Lee Rhodes (appellant) appeals from his bench trial

conviction for assault on a law enforcement officer pursuant to

Code § 18.2-57(C), an offense which requires a mandatory minimum

sentence of six months.     On appeal, appellant contends the

evidence was insufficient to support his conviction because it

failed to establish an imminent threat or danger to the officer.

We hold the evidence was sufficient to support appellant's

assault conviction, and we affirm.

     When considering the sufficiency of the evidence on appeal

of a criminal conviction, we view the evidence in the light most

favorable to the Commonwealth, granting to its evidence all


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
reasonable inferences fairly deducible therefrom.     See

Higginbotham v. Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534,

537 (1975).   The fact finder is not required to believe all

aspects of a witness' testimony; it may accept some parts as

believable and reject other parts as implausible.     See Pugliese

v. Commonwealth, 16 Va. App. 82, 92, 428 S.E.2d 16, 24 (1993).

Further, any element of a crime may be proved by circumstantial

evidence, Servis v. Commonwealth, 6 Va. App. 507, 524, 371
S.E.2d 156, 165 (1988), such as a person's conduct and

statements, Long v. Commonwealth, 8 Va. App. 194, 198, 379
S.E.2d 473, 476 (1989).   "Circumstantial evidence is as

competent and is entitled to as much weight as direct evidence,

provided it is sufficiently convincing to exclude every

reasonable hypothesis except that of guilt."   Coleman v.

Commonwealth, 226 Va. 31, 53, 307 S.E.2d 864, 876 (1983).

     Code § 18.2-57(C) provides that "if any person commits an

assault . . . against another knowing or having reason to know

that such other person is a law enforcement officer . . .

engaged in the performance of his public duties as such, such

person shall be guilty of a Class 6 felony . . . ."    A

conviction for assault requires proof of

          an overt act or an attempt, or the
          unequivocal appearance of an attempt, with
          force and violence, to do physical injury to
          the person of another . . . as by striking
          at him in a threatening or insulting manner,
          or with such other circumstances as denote
          at the time an intention, coupled with a

                               - 2 -
          present ability, of actual violence against
          his person, as by pointing a weapon at him
          when he is within reach of it.

Merritt v. Commonwealth, 164 Va. 653, 658-59, 180 S.E. 395,

397-98 (1935) (emphasis added) (citations and internal quotation

marks omitted).

     Here, although the evidence established that appellant was

already carrying a knife when he first saw Officer Jonathan

Shenk, it also proved that, after looking directly at Officer

Shenk, who was standing only ten to fifteen feet away, appellant

unsheathed the knife and brandished it at Officer Shenk for a

period of "minutes."   Shenk demonstrated repeatedly for the

trial court how appellant held the knife, and the trial court

found as a fact that appellant "very clearly [had] drawn" the

"substantial sized knife."   During that time, appellant looked

at Officer Shenk, looked back down at the knife, "looked right

back at [Officer Shenk]" and "stood there" as if "he was

thinking about it."    Finally, appellant continued to brandish

the knife despite the fact that Officer Shenk repeatedly

"holler[ed]" at appellant to put the knife down and started to

draw and aim his firearm in order to defend himself.    Officer

Shenk testified he had learned while training to be a police

officer that a person standing within fifteen feet of him with a

knife could lunge at and injure him in less time than it would

take him to fire his gun in self-defense.   Thus, the only

reasonable hypothesis flowing from the evidence, viewed in the

                                - 3 -
light most favorable to the Commonwealth, was that appellant

assaulted Officer Shenk by placing him in reasonable fear of

immediate personal harm.   See id. at 658, 180 S.E. at 397.

     For these reasons, we hold the evidence was sufficient to

support appellant's conviction, and we affirm.

                                                         Affirmed.




                               - 4 -